                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

JAMES STANDRIDGE                                                           PLAINTIFFS
Individually and on Behalf of
All Others Similarly Situated
v.                                   No. 4:18-cv-901-JM

ALL PLUMBING PLUS, INC., et al.                                            DEFENDANTS


                                            ORDER

       Pending is the parties’ joint motion for approval of settlement. (Docket # 15). Upon

review, the parties’ agreement appears fair, reasonable and adequate. In re Flight Transp. Corp.

Securities Litigation, 730 F.2d 1128, 1135 (8th Cir. 1984). The settlement appears to be the

product of arm’s length negotiations and adequately compensates the Plaintiffs for their claims.

Further, the attorneys’ fees appear reasonable. Accordingly, the settlement is APPROVED. The

motion is GRANTED, and this case is dismissed WITH PREJUDICE.

       IT IS SO ORDERED this 21th of June, 2019.


                                             _______________________________
                                             James M. Moody Jr.
                                             United States District Judge
